DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see pages 2-13, filed December 16, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.


Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “computing, based at least in part on the predicted candidate texture hole pixel values in the texture hole region, one or more quality indicator values for one or more quality indicators for each candidate prediction direction in the plurality of candidate prediction directions; selecting, based on the one or more quality indicator values for each candidate prediction direction in the plurality of candidate prediction directions, a specific candidate prediction direction from among the plurality of candidate prediction directions, the specific candidate prediction direction being used to fill in final texture hole pixel values in the texture hole region of the image.” as the relevant art only teaches the concept of hole filling in disoccluded areas for virtual view video however, the references fail to explicitly disclose the process of using candidate prediction directions in conjunction with quality indicator values for providing the values for filling the texture hole region with respect to final pixel values in an image in conjunction with the remaining limitations of claim 1 for the purpose of significantly reducing or shrinking the hole by the hole filling operations without introducing visual artifacts.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 12, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to independent claim 13, none of the cited prior art alone or in combination provides motivation to teach “searching in multiple candidate prediction directions to find first non-hole pixels” and “performing one-dimensional (1D) clustering on the recorded depth values to two depth value clusters and obtaining a depth value threshold that identifies one of the two depth value clusters as comprising background depths” as the relevant art only teaches the concept of hole filling in disoccluded areas for virtual view video however, the references fail to explicitly disclose the process of using candidate prediction directions in conjunction with depth value clustering for 
In regards to dependent claims 2-11 and 14-20, these claims depend from allowed base claims 1 and 13, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2010/0329358 A1 – Reference is of particular relevance to the application as it discloses multi-view video that is being streamed to a remote device in real time may be encoded. Frames of a real-world scene captured by respective video cameras are received for compression and a virtual viewpoint, positioned relative to the video cameras, is used to determine expected contributions of individual portions of the frames to a synthesized image of the scene from the viewpoint position using the frames.
US 2013/0072299 A1 – Reference is of particular relevance to the application as it discloses three-dimensional motion mapping as a reverse three-dimensional transform for a set of anchor pixels in the current frame is performed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRELL M ROBINSON/Examiner, Art Unit 2619